Citation Nr: 0819437	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-01 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether a timely notice of disagreement was received to 
initiate an appeal from rating decision dated April 21, 2003.   


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in June 2005, a statement of the case was issued in 
December 2005, and a substantive appeal was received in 
January 2006.  The veteran requested a Board hearing which 
was scheduled in May 2008; however, he failed to appear.

The Board notes that in May 2007, the veteran's appointed 
representative, African American PTSD Association, revoked 
Power of Attorney for the veteran.  Thereafter, in June 2007, 
the veteran submitted a VA Form 21-22a, Appointment of 
Individual as Claimant's Representative, appointing William 
Black of All Deserve Care, who the veteran indicated was a 
non-attorney.  In May 2007 RO correspondence, the veteran was 
informed that All Deserve Care/William Black was not 
recognized by VA as a representative for veterans, and he was 
notified of his options for representation.  To date, the 
veteran has not responded to such correspondence, nor has he 
appointed a new representative, thus VA will presume that he 
intends to proceed unrepresented.

The Board also notes that some pleadings submitted by the 
veteran address other VA claims.  The RO has addressed these 
other claims in rating decisions dated in May 2006 and July 
2007.  The present appeal involves only the issue of whether 
a timely notice of disagreement was received to initiate an 
appeal from an April 21, 2003, rating decision. 


FINDING OF FACT

By rating decision of April 21, 2003, the RO determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for congenital 
spine defect; the veteran did not file a timely notice of 
disagreement to initiate an appeal from the April 21, 2003, 
rating decision.


CONCLUSION OF LAW

The April 21, 2003, rating decision, which determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for congenital 
spine defect, is final.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Criteria & Analysis

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  

Where the claimant, or the claimant's representative, within 
the time specified in this chapter, files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such action 
does not resolve the disagreement either by granting the 
benefit sought or through withdrawal of the notice of 
disagreement, such agency shall prepare a statement of the 
case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of 
the case will be submitted to the claimant and to the 
claimant's representative, if there is one.  38 U.S.C.A. 
§ 7105(d)(3).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever time period 
ends later.  In the alternative, a substantive appeal may be 
filed within the extended time limits prescribed pursuant to 
a timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b), 20.303.  

In essence, the following sequence is required:  there must 
be a decision by the RO, the appellant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the appellant, and finally the 
appellant, after receiving adequate notice of the basis of 
the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

In an April 21, 2003, rating decision, the RO denied 
entitlement to service connection for sinusitis, and 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for congenital spine defect.  Such rating decision 
was issued to the veteran on April 24, 2003.  

On March 21, 2005, the veteran submitted two pieces of 
correspondence which he dated August 16, 2004, and February 
2, 2005.  The August 2004 correspondence contains contentions 
relating to his claimed congenital spine defect.  He 
indicated that he wanted de novo review of his claim.  

On May 10, 2005, VA sent correspondence to the veteran 
informing him that the March 2005 submission was not a timely 
notice of disagreement with the April 21, 2003 rating 
decision.

On June 6, 2005, the veteran submitted correspondence in 
which he stated that he was appealing the decision of the 
denial of VA disability benefits.  This was construed as a 
notice of disagreement with the May 2005 VA notice that his 
March 2005 submission did not constitute a timely notice of 
disagreement with the April 2003 rating decision.  As noted, 
a statement of the case was issued in December 2005 
pertaining to the timeliness of the notice of disagreement, 
and the veteran filed a VA Form 9 in January 2006 indicating 
that he wanted to appeal the issue listed in the statement of 
the case.

As detailed, notice of the April 21, 2003 rating decision was 
issued to the veteran on April 24, 2003.  A submission was 
received from the veteran in March 2005.  This submission was 
outside the one year window for filing a notice of 
disagreement.  Consequently, the April 2003 rating decision 
became final.  38 U.S.C.A. § 7105.  

Because the veteran was clearly notified of the April 2003 
rating decision which determined that new and material 
evidence had not been received to reopen the claim of service 
connection for congenital spine defect, and because he 
thereafter failed to submit a timely notice of disagreement 
within the applicable appeal period, the Board finds that it 
has no jurisdiction over the findings in the April 21, 2003, 
rating decision.  38 U.S.C.A. § 7105.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


